Citation Nr: 0931982	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from June 1948 to July 1950, 
and from September 1950 to August 1951.  He died in May 1990, 
and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim service connection for cause of death was denied 
by an RO decision in July 1990, which was not appealed.

2.  The evidence submitted since the July 1990 RO decision 
pertinent to the claim for service connection for cause of 
death is either cumulative or redundant, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.






CONCLUSIONS OF LAW

1.  The RO decision of July 1990, which denied a claim for 
service connection for cause of death, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).

2.  Evidence received since July 1990 is not new and 
material, and the claim for service connection for cause of 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the claim, a November 2004 
letter advised the appellant of the evidence necessary to 
substantiate a claim for service connection for cause of 
death, including the type of evidence required to reopen her 
previously denied claim, advised of her and VA's respective 
duties, and asked the appellant to submit information and/or 
evidence to the RO.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
claim was thereafter denied in the February 2005 rating 
decision, February 2006 statement of the case, and December 
2006 supplemental statement of the case.  Although the 
appellant was not notified of the bases for assigning ratings 
and effective dates, as a result of the Board's decision not 
to reopen the claim, the lack of such notice cannot be 
considered prejudicial to the appellant.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, although the Board also recognizes the 
additional notice requirements in dependency and compensation 
(DIC) claims pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), the Board finds that the VCAA notice letter 
and the appellant's statement of February 2006 evidence her 
understanding of what the Veteran was service connected for 
at the time of his death, the evidence required to 
substantiate a DIC claim based on a previously service-
connected condition, and the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Consequently, the Board also finds 
that a remand of the appellant's DIC claim pursuant to the 
Hupp case is not warranted.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private examination and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The appellant 
has also not indicated any intention to provide additional 
evidence in support of her claim, and the Board is not 
required to remand for an etiological opinion in the context 
of a claim to reopen a finally adjudicated claim where new 
and material evidence has not been presented or secured.  38 
C.F.R. § 3.159(c)(4)(C)(iii) (2008).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  New and Material Evidence 

The record reflects that a rating decision in July 1990 
denied service connection for the cause of the Veteran's 
death.  The appellant did not file a notice of disagreement 
with that decision.  Accordingly, the July 1990 decision 
became final when the appellant failed to perfect her appeal 
of that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, her claim for 
service connection for the cause of the Veteran's death may 
only be reopened if new and material evidence is submitted.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In this instance, since the previous final denial of July 
1990 denied the appellant's claim on the basis that the 
Veteran's death had not been shown to be caused by his 
service-connected disabilities, the Board finds that new and 
material evidence would consist of evidence showing a link 
between the cause of the Veteran's death and service or 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

In this regard, additional evidence received since the 
previous final denial in July 1990 consists of the 
appellant's statements, including her statement of February 
2006, and VA and private medical records, dated over the 
period of November 1951 to May 1990.  In essence, although 
the cause of death noted in the death certificate was 
"natural-unknown," the appellant has asserted that the 
Veteran's service-connected injuries to the left hand and 
Muscle Groups III, XII, XIV, and XVII caused or contributed 
to cause the Veteran's death.  However, for the reasons noted 
below, her statements and the additional post-service 
examination and treatment records do not constitute evidence 
that can help to link the Veteran's death to his service-
connected disabilities, and are therefore not sufficient to 
reopen the claim.

With respect to the additional VA and private medical 
records, although this evidence further documents the 
treatment the Veteran received for service-connected and 
other disabilities throughout his life after service, this 
evidence is not related to whether there is any link between 
the cause of death and service, or the Veteran's service-
connected disabilities and the cause of his death.  As to the 
appellant's statements, as a lay person, the appellant is not 
competent to offer a medical opinion, nor does such testimony 
or statements provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim.)  The Board further notes that to the extent 
the appellant previously asserted in July 1990 that the 
Veteran's death was caused by his service-connected 
disability, her additional statements are also cumulative in 
nature.

Accordingly, the Board finds that it has no alternative but 
to conclude that the additional evidence received in this 
case as to the claim for service connection for the cause of 
the Veteran's death does not relate to an unestablished fact 
necessary to substantiate the claim, and thus is not 
material.  Moreover, it is at least to some extent redundant 
of assertions maintained at the time of the previous final 
denial in July 1990, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  New and material evidence has not been 
submitted to reopen the claim for service connection for the 
cause of the Veteran's death.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
the cause of the Veteran's death is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


